United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0604
Issued: August 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 10, 2016 appellant filed a timely appeal from a December 23, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)1. As more than
one year has elapsed from the last OWCP merit decision dated August 29, 1997 and the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of his claim.3

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal with the Board. See 20 C.F.R. § 501.3(d)(2) (2008).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 23, 2015 decision, additional evidence was received. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See
20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-0176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances
surrounding the prior appeal are incorporated by reference. Those relevant to the instant appeal
will be set forth.
OWCP accepted that on December 22, 1995 appellant, then a 34-year-old motor vehicle
operator, sustained cervical and lumbosacral strain in a motor vehicle accident in the
performance of duty. He resumed his usual employment on January 8, 1996.
On July 26, 1996 appellant underwent a lumbar medial branch neurotomy at L2-3, L3-4,
L4-5, and L5-S1 to treat a bilateral herniated disc.
On October 17, 1996 appellant filed a recurrence of disability claim (Form CA-2a)
beginning July 24, 1996 causally related to his December 22, 1995 employment injury. He
indicated that he was scheduled for another surgery on his disc in two weeks. Appellant
underwent a repeat lumbar medial neurotomy at L2 through S1 on January 9, 1997.
In a decision dated August 29, 1997, OWCP found that appellant’s January and July 1996
bilateral lumbar medial branch neurotomies at L2-3, L3-4, and L4-S1 were not medically
necessary due to his December 22, 1995 employment injury.
On November 6, 1997 appellant requested reconsideration. In a decision dated
November 18, 1997, OWCP denied his request as he had not submitted evidence or raised an
argument sufficient to warrant reopening his case for further merit review under 5 U.S.C.
§ 8128(a). Appellant again requested reconsideration on December 2, 1997. By decision dated
December 9, 1997, OWCP denied his request to reopen his case for further merit review under
section 8128(a).
Appellant appealed to the Board. In a decision dated April 18, 2000, the Board affirmed
the November 18 and December 9, 1997 OWCP decisions denying his request to reopen his case
for further review of the merits of his claim under section 8128(a).4 The Board found that the
medical evidence was insufficient to show a causal relationship between the lumbar surgeries or
that he had sustained a recurrence of disability due to his December 22, 1995 employment injury.
On June 30, 2000 OWCP noted that appellant had received a third-party recovery in the
amount of $350,000.00. It advised him that the recovery would be used to offset any further
medical expenses or disability.
4

Docket No. 99-0149 (issued April 18, 2000). On October 30, 2000 the Board denied appellant’s petition for
reconsideration of its April 18, 2000 decision. Order Denying Petition for Reconsideration, Docket No. 99-0149
(issued October 30, 2000).

2

On January 19, 2001 appellant requested reconsideration of OWCP’s August 29, 1997
decision. He argued that he required multiple surgeries as a result of his December 22, 1995
work injury. Appellant maintained that he had disc problems at the time he resumed his regular
work on January 8, 1996.
OWCP, by decision dated February 13, 2001, denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.5
In a letter dated June 25, 2015, appellant advised that he was not receiving workers’
compensation. He requested back pay.
Appellant resubmitted an October 12, 1998 report from Dr. K.E. Vogel, a Board-certified
neurosurgeon. Dr. Vogel attributed his lumbar surgeries in July 1996, January 1997, and
February 1998 to his December 22, 1995 work injury.
On August 6, 2015 appellant filed a claim (Form CA-7) requesting compensation from
December 22, 1995 to May 5, 2004. In an August 12, 2015 response, OWCP informed him of
the evidence required to establish a recurrence of disability.
On August 18, 2015 Dr. Jacques Whitecloud, a Board-certified physiatrist, discussed
appellant’s history of back surgeries and indicated that his office provided pain management for
his lumbosacral neuritis.
Dr. Vogel, in an undated report received August 26, 2015, reviewed appellant’s history of
lumbosacral, cervical, left leg, and left arm pain after a December 22, 1995 motor vehicle
accident. He noted that appellant did not have an intervening injury and related, “In all medical
probability [appellant’s] signs and symptoms are causally related to the incident of
December 1995.” Dr. Vogel further opined that appellant’s need for surgery resulted from the
December 22, 1995 employment injury.
By letter dated August 26, 2015, OWCP advised appellant to follow the appeal rights
from its prior decisions. It noted that it had previously denied his request for compensation
based on its finding that his surgeries and resulting disability from employment were not related
to his December 22, 1995 work injury.
Appellant, on August 26, 2015, requested reconsideration. He related that the physician
who released him to return to work was not a specialist. Dr. Vogel examined appellant
subsequent to his return to work and found that he had to have three surgeries due to his work
injury. Appellant maintained that he was totally disabled from 1995 to May 5, 2000 as a result
of his employment injury.
On September 22, 2915 appellant submitted an August 26, 2003 report from Dr. Roberta
Bell, a neuropsychologist. She obtained a history which revealed appellant’s inability to
function cognitively after the December 22, 1995 employment injury, such that he missed a
filing deadline to apply for retirement benefits. Dr. Bell found that appellant had an intellectual
5

On May 4, 2004 the Office of Personnel Management approved appellant’s application for disability retirement.

3

and academic disability severe enough “to interfere with his ability to complete an application
for retirement in a timely manner.”
In a letter received by OWCP on September 28, 2015, appellant again requested
reconsideration. He related that he had submitted clear evidence that he could not timely file for
his workers’ compensation benefits as a result of a mental handicap. Appellant advised that his
counsel did not tell him about appeals.
In a report dated September 28, 2015, Dr. Karita Kewalramani, a Board-certified
internist, discussed appellant’s history of a motor vehicle accident on December 22, 1995, two
medial branch neurotomies, and a cage fusion at L3-4. She diagnosed lumbar disc syndrome,
lumbar mechanical dysfunction at L5-S1, and right L4 and S1 lumbar radiculopathy.
Dr. Kewalramani indicated in November 9, 2015 note that appellant was totally and permanently
disabled from employment.
On November 18, 2015 Dr. Vogel examined appellant for lumbosacral pain. He
reviewed his history of surgeries in 1996, 1997, and 1998. Dr. Vogel related, “In all medical
probability, [appellant’s] signs and symptoms at that time and the three subsequent surgeries
were necessitated by the motor vehicle injury while at work on December 22, 1995. He reports
[that] he has been unable to return to work since the December 22, 1995 injury.”
By decision dated December 23, 2015, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant contends that he timely filed for workers’ compensation as he had
appointments with Dr. Bell prior to February 27, 2002.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.6 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be received within one year of the date of
OWCP decision for which review is sought.7 OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.8
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
6

Supra note 2.

7

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of the OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
8

20 C.F.R. § 10.607(b).

4

medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.9 To demonstrate clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise, and explicit and must manifest on its face that it committed an error.10
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.11 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.12 As appellant’s August 26, 2015
request for reconsideration was submitted more than one year after the last merit decision of
record dated August 29, 1997, it was untimely.13 Consequently, he must demonstrate clear
evidence of error by OWCP in denying his claim for compensation.14
On appeal appellant argues that he obtained medical treatment from Dr. Bell prior to
February 27, 2002. The issue, however, is whether he requested reconsideration within one year
of the last merit decision dated August 29, 1997. Appellant contended that he was not competent
to file a timely request for reconsideration. The time limitation provisions of FECA do not run
against an individual while he is incompetent and has no duly appointed legal representative.15
In a report dated August 26, 2003, Dr. Bell noted that appellant complained that he was not able
to cognitively function after his work injury. She advised that he was intellectually and
academically disabled such that it would impact his ability to timely submit an application for
retirement. Dr. Bell did not, however, specifically address the period of the impairment or find
that he was incapable of requesting reconsideration within the relevant time period. Appellant,
therefore, has not submitted sufficient medical evidence to meet his burden of proof to establish
mental incompetence.16
The Board further finds that appellant has not demonstrated clear evidence of error.
Appellant contended that he initially saw a physician who was not a specialist. Dr. Vogel, who
9

Supra note 7 at Chapter 2.1602.5(a) (February 2016).

10

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman,
55 ECAB 143 (2003).
11

20 C.F.R. § 10.607(a).

12

Robert F. Stone, supra note 10.

13

For OWCP decisions issued before August 29, 2011, a request for reconsideration had to be sent within one
year of the date of the OWCP decision. 20 C.F.R. § 10.607(a) (1999).
14

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

5 U.S.C. § 8122(d)(2); supra note 7 at Time, Chapter 2.801.8(b) (March 1993).

16

See Alicia Kelly, 53 ECAB 244 (2001) (mental incompetence must be established through the submission of
medical evidence).

5

was a specialist, found that appellant’s surgeries were due to his work injury. Appellant argued
that he was totally disabled from 1995 to 2000 due to his December 22, 1995 employment injury.
His lay opinion on his condition and need for surgery is not is not relevant as the Board has held
that lay individuals are not competent to render a medical opinion.17 Consequently, appellant’s
contentions are insufficient to demonstrate clear evidence of error by OWCP.
On reconsideration appellant submitted new reports from Dr. Vogel. In a report received
August 26, 2015, Dr. Vogel discussed appellant’s complaints of lumbar, cervical, left leg, and
left arm pain after a December 22, 1995 work injury. He opined that appellant’s symptoms and
need for surgery resulted from the accepted employment injury. On November 18, 2015
Dr. Vogel attributed appellant’s condition and back surgeries to the December 22, 1995 work
injury. He asserted that appellant was totally disabled from the date of his employment injury.
While Dr. Vogel’s reports provide some support for causal relationship, the standard is whether
the evidence is sufficient to show clearly that OWCP erred in finding that he his surgeries were
unrelated to his work injury. Evidence such as a detailed, well-rationalized report, which if
submitted prior to OWCP’s denial, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error.18 Dr. Vogel’s reports are insufficient to shift
the weight of the evidence in favor of appellant and thus do not raise a substantial question as to
the correctness of OWCP’s decision.
On August 18, 2015 Dr. Whitecloud indicated that he was treating appellant for
lumbosacral neuritis. He did not address the relevant issue of the causal relationship between
appellant’s surgeries and resulting disability and his work injury. In order to demonstrate clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
OWCP.19
Dr. Kewalramani, in a report dated September 28, 2015, discussed appellant’s history of
the December 22, 1995 employment-related motor vehicle accident and subsequent surgeries.
She diagnosed lumbar disc syndrome, lumbar mechanical dysfunction at L5-S1, and right L4 and
S1 lumbar radiculopathy. On November 9, 2015 Dr. Kewalramani found that appellant was
totally disabled. She did not address causation, the relevant issue in this case, and thus her report
is not pertinent to the issue at hand.
Appellant additionally resubmitted an October 12, 1998 report from Dr. Vogel relating
his surgeries in 1996, 1997, and 1998 to his December 22, 1995 employment injury. He did not,
however, explain how the resubmission of the report was positive, precise, and explicit in
manifesting on its face that OWCP had committed an error in its merit decision.20 Repetitive or

17

Gloria J. McPherson, 51 ECAB 441 (2000).

18

See D.G., 59 ECAB 455 (2008).

19

Howard Y. Miyashiro, 51 ECAB 253 (1999).

20

See B.C., Docket No. 15-0550 (issued January 28, 2016).

6

cumulative evidence is insufficient to shift the weight of evidence in claimant’s favor and
demonstrate clear evidence of error.21
To demonstrate clear evidence of error, it is insufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard. None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim.22 Appellant has not provided
evidence of sufficient probative value to raise a substantial question as to the correctness of
OWCP’s decision. Thus, the evidence is insufficient to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

See D.E., 59 ECAB 438 (2008).

22

See J.R., Docket No. 13-1284 (issued September 16, 2013).

7

